DETAILED ACTION

This Office action is in response to Applicant’s Remarks filed on December 16, 2021.  Claims 11-12 and 23-24 remain withdrawn from consideration.  Currently, claims 1-7, 9-16, 18, 19, 21, 23 and 24 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos 20190928, 20200129, 20200610, 20210208, 20210518, and 20210915.

The rejection of claims 1-4, 9, 10, 13-16, 18, 19 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “non-homogeneous liquid composition” and “single phase liquid composition” in instant claim 1 is maintained for the reasons of record.  

The rejection of claims 1-7, 9, 10, 13-16, 18, 19 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein, when the composition is divided into Large Samples by taking about 1.5 L of the composition and dividing it into about 32 samples of about 45 mL each the first about 10% of the Large Samples comprises a first average adjunct concentration of the adjunct, and the last about 10% of the Large Samples comprise a second average adjunct concentration of the adjunct, wherein either: a) the first average adjunct concentration is at least about 1% greater than the second average adjunct concentration; or b) the first average adjunct concentration is at least about 1% less 

The rejection of claims 1-7, 9, 10, 13-16, 18, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Schutz et al, US 2011/0259365, is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Applicant continues to argue that the limitations “non-homogeneous liquid composition” and “single phase liquid composition” that appear in instant claim 1 are not vague and indefinite, since a “single phase” product may appear “homogeneous” to the naked eye, but actually may be “non-homogeneous”.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that it is unclear to the examiner if the composition is a stable single phase composition with no dispersed particles, or if the composition is a non-stable composition having dispersed particles.  Also, the examiner respectfully maintains that page 12, lines 14-19 of the instant specification defines a “single phase composition” to be “homogeneous”.  Accordingly, the examiner respectfully maintains that claiming a non-homogeneous/homogeneous composition is indefinite.  Also, the examiner maintains that a product may appear “homogeneous” to the naked eye of one person, but could appear “non-homogeneous” to the naked eye of another person.

Applicant further argues that Schutz et al, US 2011/0259365, does not teach or suggest in general a composition which is non-homogenous.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Schutz et al discloses that their composition is an opaque product containing dispersed phases (i.e. non-homogenous) that is stored in a glass or plastic package (see paragraphs 181-182), per the requirements of the instant invention.
Applicant further argues that Schutz et al, US 2011/0259365, is a homogeneous product, and therefore, if the product of Schutz et al was divided into smaller containers and analyzed, the products would be identical.  However, the examiner respectfully disagrees.  Initially, the examiner asserts that instant claims 1-7, 9, 10, 13-16, 18, 19 and 21 are drawn to a packaged, non-homogeneous liquid composition, and not to a method of analyzing a detergent product.  Specifically, the examiner respectfully maintains that Schutz et al discloses an aqueous liquid detergent composition comprising 30-80% by weight of water (see abstract and paragraph 104), that the composition has a viscosity of 500-1100 cps (see paragraph 107), that the composition contains 1-50% by weight of surfactants (see paragraphs 108-134), and that the composition additionally contains perfumes, dyes, opacifiers, enzymes, and thickening .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cosgrove et al, US 2016/0024441, discloses that a homogenous mixture is a single phase blend (see paragraph 234).
Tang et al, US 2015/0337236, discloses that a single phase liquid product is stable with no visible phase separation when placed at 5 degrees Celsius, 22 degrees Celsius and 40 degrees Celsius under atmospheric pressure for at least 24 hours or more (see paragraphs 29 and 66).

Kavchok et al, US 2016/0032225, discloses that the term “single phase” refers to a composition in which all of the ingredients are combined without visual separation or segregation of two or more ingredients from the others (see paragraph 23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 10, 2022